                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12        FEDERAL TRADE COMMISSION, et al.,                Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER DENYING DEFENDANT'S
                                                                                             MOTION TO EXCLUDE EXPERT
                                  14              v.                                         REPORTS OF RICHARD L.
                                                                                             DONALDSON
                                  15        QUALCOMM INCORPORATED, et al.,
                                                                                             Re: Dkt. No. 799
                                  16                    Defendants.

                                  17

                                  18           Before the Court is Defendant Qualcomm Incorporated’s (Qualcomm”) motion to exclude

                                  19   the expert reports of Richard L. Donaldson. ECF No. 799. Having considered the parties’ briefs,

                                  20   the relevant law, and the record in this case, the Court DENIES Qualcomm’s motion.

                                  21   I.      LEGAL STANDARD
                                  22           Federal Rule of Evidence 702 allows admission of “scientific, technical, or other

                                  23   specialized knowledge” by a qualified expert if it will “help the trier of fact to understand the

                                  24   evidence or to determine a fact in issue.” Fed. R. Evid. 702. Expert testimony is admissible

                                  25   pursuant to Rule 702 if it is both relevant and reliable. Daubert v. Merrell Dow Pharms., Inc., 509

                                  26   U.S. 579, 589 (1993). An expert witness may provide opinion testimony if: (1) the testimony is

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1   based upon sufficient facts or data; (2) the testimony is the product of reliable principles and

                                   2   methods; and (3) the expert has reliably applied the principles and methods to the facts of the case.

                                   3   Fed. R. Evid. 702.

                                   4          When considering expert testimony offered pursuant to Rule 702, the trial court acts as a

                                   5   “gatekeeper” by “making a preliminary determination that the expert’s testimony is reliable.”

                                   6   Elsayed Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1063 (9th Cir. 2002). In Daubert,

                                   7   the United States Supreme Court identified “four factors that may bear on the analysis”: (1)

                                   8   whether a theory or technique can be and has been tested; (2) whether the theory or technique has

                                   9   been subjected to peer review and publication; (3) the known or potential rate of error; and (4)

                                  10   whether the theory is generally accepted in the scientific community. Murray v. S. Route Maritime

                                  11   SA, 870 F.3d 915, 922 (9th Cir. 2017) (citing Daubert, 509 U.S. at 593-94). However, the Ninth

                                  12   Circuit has explained that “the reliability analysis remains a malleable one tied to the facts of each
Northern District of California
 United States District Court




                                  13   case” and that the “Daubert factors are exemplary, not constraining.” Id. The Ninth Circuit has

                                  14   also stated that “[i]t is important to remember that the factors are not ‘equally applicable (or

                                  15   applicable at all) in every case,’” and that “[a]pplicability ‘depend[s] on the nature of the issue, the

                                  16   expert’s particular expertise, and the subject of his testimony.’” Id. (first quoting Daubert v.

                                  17   Merrell Dow Pharm., Inc., 43 F.3d 1311, 1317 (9th Cir. 1995), then quoting Kumho Tire Co. v.

                                  18   Carmichael, 526 U.S. 137, 150 (1999)) (third alteration in original).

                                  19          “Because of the fluid and contextual nature of the inquiry, district courts are vested with

                                  20   ‘broad latitude’ to ‘decid[e] how to test an expert’s reliability’ and ‘whether or not [an] expert’s

                                  21   relevant testimony is reliable.’” Id. (quoting Kumho Tire, 526 U.S. at 152-53) (alterations and

                                  22   emphasis in original). Thus, the Court “may permissibly choose not to examine factors that are not

                                  23   ‘reasonable measures of reliability in a particular case.’” Id. (quoting Kumho Tire, 526 U.S. at

                                  24   153); see also id. at 924 (“District courts have broad range to structure the reliability inquiry and

                                  25   may choose not to comment on factors that would not inform the analysis.”).

                                  26          Moreover, the inquiry into admissibility of expert opinion is a “flexible one,” where

                                  27
                                                                                          2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1   “[s]haky but admissible evidence is to be attacked by cross examination, contrary evidence, and

                                   2   attention to the burden of proof, not exclusion.” Primiano v. Cook, 598 F.3d 558, 564 (9th Cir.

                                   3   2010) (citing Daubert, 509 U.S. at 594, 596). “Under Daubert, the district judge is ‘a gatekeeper,

                                   4   not a fact finder.’ When an expert meets the threshold established by Rule 702 as explained in

                                   5   Daubert, the expert may testify and the jury decides how much weight to give that testimony.” Id.

                                   6   (quoting United States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006)).

                                   7   II.    DISCUSSION
                                   8          Qualcomm moves to exclude Donaldson’s opinions on four grounds. First, Qualcomm

                                   9   argues Donald’s opinions “are nothing more than his improper speculation regarding the

                                  10   subjective intent and motivations of the parties to specific licensing negotiations to which Mr.

                                  11   Donaldson was not privy.” ECF No. 799 (“Mot.”) at 1. Second, Qualcomm attacks Donaldson’s

                                  12   methodology of interpreting six licensing negotiations among hundreds of others “without any
Northern District of California
 United States District Court




                                  13   independent methodology as to why his narrow sample is representative.” Id. Third, Qualcomm

                                  14   argues that there are “a number of variables that factor into any licensing negotiation,” but

                                  15   Donaldson fails to control for them. Id. at 8. Fourth, Qualcomm believes that Donaldson’s

                                  16   experience with his former employer, Texas Instruments (“TI”), does not give him sufficient basis

                                  17   to opine on component-level licensing in the cellular industry. Id. at 1-2. The Court addresses each

                                  18   argument in turn.

                                  19              Donaldson’s Opinions Regarding the Intent and Motivations of Parties to
                                                  Licensing Negotiations are Not Improper Speculation
                                  20
                                              Qualcomm argues that Donaldson’s opinions regarding licensing negotiation are
                                  21
                                       “speculation concerning the subjective intent and motivation of certain third parties who
                                  22
                                       negotiated license agreements with Qualcomm.” Mot. at 4. The Federal Trade Commission
                                  23
                                       (“FTC”) argues that Donaldson is permissibly relying upon the statements of other fact witnesses
                                  24
                                       to arrive at his conclusions. ECF No. 868 at 16 (“Opp.”). The FTC has the better argument here.
                                  25
                                              “The U.S. Supreme Court recognized in Daubert that ‘[u]like an ordinary witness, an
                                  26
                                       expert is permitted wide latitude to offer opinions, including those that are not based on firsthand
                                  27
                                                                                         3
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1   knowledge or observation.’” In re Arris Cable Modem Consumer Litig., 327 F.R.D. 334, 363

                                   2   (N.D. Cal. 2018) (quoting Daubert, 509 U.S. at 592). In fact, “[a]n expert is of course permitted to

                                   3   testify to an opinion formed on the basis of information that is handed to rather than developed by

                                   4   him—information of which he lacks first-hand knowledge and which might not be admissible in

                                   5   evidence no matter by whom presented.” Id. (quoting In re NJOY, Inc. Consumer Class Action

                                   6   Litig., 120 F. Supp. 3d 1050, 1071 (C.D. Cal. 2015)). Moreover, Fed. R. Evid. 703 states that “[a]n

                                   7   expert may base an opinion on facts or data in the case that the expert has been made aware of . . .

                                   8   .” (emphasis added).

                                   9          Here, Donaldson permissibly relied upon the testimony of third parties negotiating licenses

                                  10   with Qualcomm to arrive at his opinions regarding licensing negotiations. In his deposition,

                                  11   Donaldson noted that he “accept[ed] that what . . . [the third parties] testified to was true.” ECF

                                  12   No. 868-2 at 117:22-23. In fact, Qualcomm does not dispute that Donaldson was relying on third
Northern District of California
 United States District Court




                                  13   party testimony—Qualcomm’s reply brief contends that Qualcomm’s licensees “can speak for

                                  14   themselves at trial.” ECF No. 896 at 4 (“Reply”). Under Arris, Donaldson is permitted to form an

                                  15   opinion about Qualcomm’s licensing practices based on third party testimony regarding those

                                  16   practices. Similarly, in Sementilli v. Trinidad Corp., the Ninth Circuit found admissible a doctor’s

                                  17   opinion in a slip and fall case even though the doctor did not personally conduct an examination of

                                  18   the slip and fall plaintiff. 155 F.3d 1130, 1134 (9th Cir. 1998). The Ninth Circuit held that the

                                  19   doctor’s “opinions and inferences were based on his review of medical records, as well as his

                                  20   knowledge, experience, training and education.” Id. Like the doctor in Sementilli, Donaldson may

                                  21   rely upon his own knowledge, experience, training and education to form opinions as to

                                  22   Qualcomm’s licensing practices based on third party evidence presented to him. To the extent that

                                  23   Qualcomm believes Donaldson’s conclusions and interpretations of this third party testimony are

                                  24   incorrect, Qualcomm may cross-examine Donaldson at trial.

                                  25              Donaldson Did Not Improperly Base His Opinions on a Handful of License
                                                  Negotiations
                                  26
                                              Qualcomm argues that Donaldson impermissibly “reviewed a limited number of
                                  27
                                                                                         4
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1   documents, handpicked by the FTC and which concern negotiations with only six . . . [original

                                   2   equipment manufacturers (“OEMs”)],” then opined on all of Qualcomm’s negotiations with

                                   3   hundreds of other OEMs. Mot. at 7. The FTC responds by pointing out that Donaldson based his

                                   4   opinions on Qualcomm’s licensing practices on a review of hundreds of contemporaneous

                                   5   documents and the sworn testimony from nearly 40 witnesses, including those from key OEMs, in

                                   6   this action. Opp. at 1. Thus, Donaldson’s methodology is not unreliable. Here, the FTC is correct.

                                   7          There is “no authority for the proposition that an expert must independently sort through

                                   8   all of the discovery in a case in order to determine the relevant evidence. Such a rule would be

                                   9   incredibly costly and time consuming for the expert, who necessarily would be duplicating the

                                  10   work that the attorneys in the case had already performed.” Arris, 372 F.R.D. at 364.

                                  11          Here, as the FTC mentioned, Donaldson conducted a broad review of many different

                                  12   documents produced in the action, including a look at Qualcomm’s standard “Subscriber Unit
Northern District of California
 United States District Court




                                  13   License Agreement.” ECF No. 965 at ¶ 37 (“Donaldson Rep.”). Donaldson notes that “Qualcomm

                                  14   has signed                  licenses with this basic structure.” Id. Donaldson also “reviewed

                                  15   evidence in the record from other OEMs, at least one other modem chip maker, and Qualcomm

                                  16   itself, that supports the conclusion that Qualcomm’s no license no chips policy has a material

                                  17   impact on Qualcomm’s licensing arrangements with OEMs.” Id. at ¶ 162; see also Donaldson

                                  18   Rep. Ex. B (listing all the documents, discovery responses, testimony, among others, that

                                  19   Donaldson relied upon). Moreover, emphasizing the breadth of the testimony he reviewed,

                                  20   Donaldson testified at his deposition that examples of other licensing negotiations beyond what he

                                  21   cited would not “offset the direct sworn testimony of the people who actually were affected by the

                                  22   [no license no chips] policy.” ECF No. 868-2 at 119:9-11. Thus, Qualcomm’s claim that

                                  23   Donaldson founded his opinions only upon a review of the negotiations with 6 OEMs that the FTC

                                  24   selected for him is disingenuous. If Qualcomm believes that Donaldson “failed to consider

                                  25   relevant evidence of record or formed opinions based on unreliable data,” then Qualcomm has an

                                  26   opportunity to cross-examine Donaldson on his methodology. Arris, 327 F.R.D. at 364.

                                  27
                                                                                        5
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                                  Donaldson’s Testimony is Sufficiently Founded in His Experience
                                   1
                                              Qualcomm argues that Donaldson identifies numerous variables relevant to a licensing
                                   2
                                       negotiation, but “he makes no effort to assess or control for any of them.” Mot. at 8. Thus,
                                   3
                                       according to Qualcomm, Donaldson’s opinions are not based on sufficient facts or data and do not
                                   4
                                       result from the application of a reliable methodology to these facts or data. Id. The FTC responds
                                   5
                                       by identifying Donaldson’s extensive experience as a licensing professional and arguing that such
                                   6
                                       experience-based testimony does not necessitate the rigors of scientific testing or peer review.
                                   7
                                       Opp. at 7-8. Again, the FTC’s argument prevails.
                                   8
                                              Regarding whether Donaldson’s testimony is a result of a reliable methodology or based
                                   9
                                       on sufficient facts or data, the Court notes that the Daubert factors implicated in assessing this part
                                  10
                                       of the rule are not directly applicable here. Donaldson’s testimony does not involve testing a
                                  11
                                       theory, peer review, an error rate, or whether a theory is generally accepted in the scientific
                                  12
Northern District of California




                                       community. Kumho Tire held that “Daubert’s list of specific factors neither necessarily nor
 United States District Court




                                  13
                                       exclusively applies to all experts or in every case.” 526 U.S. at 141. Rather, Donaldson is relying
                                  14
                                       on his experience as a licensing professional to opine about Qualcomm’s no license no chips
                                  15
                                       policy and Qualcomm’s licensing negotiation practices.
                                  16
                                              “The advisory committee’s note to Rule 702 states that experience-based expert testimony
                                  17
                                       is reliable if the expert ‘explain[s] how that experience leads to the conclusion reached, why that
                                  18
                                       experience is a sufficient basis for the opinion, and how that experience is reliably applied to the
                                  19
                                       facts.’” United States v. Vesey, 338 F.3d 913, 917 (8th Cir. 2003) (quoting Fed. R. Evid. 702, 2000
                                  20
                                       Advisory Committee Notes); see also Lucido v. Nestle Purina Petcare Co., 217 F. Supp. 3d 1098,
                                  21
                                       1102 (N.D. Cal. 2016) (stating the same); Perez v. Seafood Peddler of San Rafael, Inc., 2014 WL
                                  22
                                       2810144, at *1 (N.D. Cal. June 20, 2014) (same); Kurihara v. Best Buy Co., Inc., 2009 WL
                                  23
                                       10692779, at *8 (N.D. Cal. Oct. 14, 2009) (same).
                                  24
                                              Here, Donaldson has sufficiently demonstrated how his experience leads to his
                                  25
                                       conclusions, why his experience is a sufficient basis for his opinions, and how that experience is
                                  26
                                       reliably applied to the facts. Donaldson worked at TI for 31 years as a “licensing executive and
                                  27
                                                                                         6
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1   patent attorney, retiring in 2000 as Senior Vice President and General Patent Counsel.” Donaldson

                                   2   Rep. at ¶ 2. He explains that the semiconductor business, including the sale of chips, comprised

                                   3   the vast majority of TI’s revenues, and that TI’s semiconductor products were used in a variety of

                                   4   consumer products, including cellphones. Id. at ¶ 3. He further notes that “TI’s patent licensing

                                   5   strategy in the 1980s and 1990s, which I led, has been credited with having a profound effect on

                                   6   the way technology companies, and in particular semiconductor companies, utilized their patent

                                   7   portfolios to obtain fair value for the use of their patented technology by other companies. I

                                   8   defined those strategies, which the TI Board approved, and then I led the implementation of the

                                   9   strategies.” Id. at ¶ 8. Based on this experience, Donaldson then reviewed the voluminous amount

                                  10   of materials provided to him, as aforementioned. For instance, Donaldson reviewed case law,

                                  11   discovery responses, testimony, depositions, and Qualcomm documents. Id. Ex. B. He then

                                  12   formed his opinions “based on the foregoing personal experience and . . . [his] understanding of
Northern District of California
 United States District Court




                                  13   the views and conduct of industry participants as it relates to licensing in the semiconductor and

                                  14   computer industries.” Id. at ¶ 13.

                                  15           In Primiano v. Cook, the Ninth Circuit rejected the notion that simply because there was no

                                  16   objective source of information relied upon by an expert to come to the expert’s conclusions, that

                                  17   meant the expert’s conclusions were excludable. 598 F.3d 558, 563, 568 (9th Cir. 2010). The

                                  18   Primiano court held that a physician’s testimony about his expectations regarding the performance

                                  19   of a prosthetic elbow was allowable in spite of the physician’s lack of reliance on data or

                                  20   published methodologies. Id. at 567-68. This evidence was allowed because the physician

                                  21   permissibly relied upon his background and experience. Id. at 567.

                                  22           Here, Donaldson has used his experience as a patent license negotiator to opine on topics

                                  23   relating to that very subject area. He arrives at his conclusions with this experience in hand and

                                  24   after reviewing the available facts. Therefore, the Court deems Donaldson’s opinions in his expert

                                  25   reports sufficiently reliable to be admissible even though they may not be founded in scientific

                                  26   data or fact.

                                  27
                                                                                         7
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                                  Donaldson’s Opinions on the Viability of Component-Level Licensing Are Based
                                   1              Upon Sufficient and Reliable Evidence
                                   2          Qualcomm asserts that Donaldson’s opinions on the viability of component-level licensing
                                   3   should be excluded on two grounds. First, Qualcomm contends that Donaldson’s expert report
                                   4   contradicts his deposition testimony regarding licensing at the device level. In his deposition,
                                   5   Donaldson states that industry practice is to “take licenses at the device level.” ECF No. 905-3 at
                                   6   283:21. However, Donaldson’s expert report discloses that he “disagree[s] with Qualcomm’s
                                   7   argument that there is an established industry practice of licensing cellular SEPs [(“standard
                                   8   essential patents”)] only at the handset level.” Second, Qualcomm claims that Donaldson “offers
                                   9   no valid basis for his opinion that licensing at the chip level by Qualcomm would be ‘viable’ or
                                  10   ‘feasible’” because his experience at TI is not comparable to Qualcomm’s situation because
                                  11   Qualcomm’s patent portfolio is larger in size and scope.
                                  12          The FTC responds by noting that first, the FTC mischaracterized Donaldson’s testimony
Northern District of California
 United States District Court




                                  13   regarding the feasibility of multi-level (i.e. chip and device-level) licensing. Donaldson’s opinions
                                  14   “are presented for the purpose of responding to Qualcomm’s argument that a multi-level licensing
                                  15   program would be impracticable or infeasible . . . .” Opp. at 11. Second, the FTC argues that
                                  16   Qualcomm’s semiconductor business and licensing program is very similar to the semiconductor
                                  17   industry in which TI participated, so Donaldson’s experience would translate well to opining on
                                  18   the subject.
                                  19          First, as to the discrepancy between Donaldson’s testimony at his deposition and his expert
                                  20   report, Qualcomm tellingly fails to cite to any case law standing for the proposition that the
                                  21   discrepancy is sufficient ground to exclude part of an expert report. “[T]he possibility that an
                                  22   expert may be impeached is not a reason to exclude an opinion under Daubert.” BladeRoom Grp.
                                  23   v. Facebook, Inc., 2018 WL 1611835, at *3 (N.D. Cal. Apr. 3, 2018). If there are discrepancies
                                  24   between Donaldson’s trial testimony and his expert report or deposition testimony, then
                                  25   Qualcomm has the opportunity to impeach him at trial. Exclusion of Donaldson’s expert report
                                  26   under Daubert is not the correct route to take as it would sweep too broadly.
                                  27
                                                                                         8
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                   1          Second, as to Qualcomm’s claim that Donaldson is not qualified to opine about the

                                   2   feasibility of multi-level licensing by Qualcomm because Qualcomm’s patent portfolio is larger in

                                   3   size and scope, the Court finds that this argument lacks merit. In his rebuttal expert report,

                                   4   Donaldson analogizes between the cellphone industry and the semiconductor industry:

                                   5                  Both industries involve a highly complex end-user device, made up
                                                      of numerous technical components, the features of which drive
                                   6                  consumer demand. During the time that I was at TI, for example,
                                                      features such as processor speed and DRAM capacity were driving
                                   7                  the market for end-user computer devices. This is analogous to how
                                                      Qualcomm claims the technology contributed by its cellular SEPs
                                   8                  drive the value of end-user handsets. . . . It is my opinion that
                                                      semiconductor licensing programs, such as the one I implemented at
                                   9                  TI, address almost all of the characteristics found in cellular
                                                      technology – patented features of critical components contribute to
                                  10                  the performance and success of an end-product.
                                  11   ECF No. 905-2 at ¶¶ 33-34. Moreover, Donaldson explains that based on his personal experience

                                  12   at TI, he was easily able to categorize TI’s patent portfolio into two groups: chip patents and
Northern District of California
 United States District Court




                                  13   system patents.1 Donaldson Rep. at ¶ 166. Thus, Donaldson has established how his experience

                                  14   leads to his conclusions regarding multi-level licensing, why his experience at TI is a sufficient

                                  15   basis for his opinions, and how that experience is reliably applied to Qualcomm. See Vesey, 338

                                  16   F.3d at 917 (“[E]xperience-based expert testimony is reliable if the expert explain[s] how that

                                  17   experience leads to the conclusion reached, why that experience is a sufficient basis for the

                                  18   opinion, and how that experience is reliably applied to the facts” (internal quotation marks

                                  19   omitted)).

                                  20

                                  21
                                       1
                                        Qualcomm contends in a footnote in its motion that “Donaldson’s testimony of practices at TI
                                       should also be excluded because they comprise undisclosed fact testimony,” and that Qualcomm is
                                  22   prejudiced by not being able to review TI licensing agreements Donaldson relies upon. Mot. at 11
                                       n.3. This is not a reason to exclude Donaldson’s testimony of practices at TI because first,
                                  23   Qualcomm had the opportunity to depose Donaldson regarding his experiences at TI. Second,
                                       Donaldson must necessarily explain his experiences at TI to form the foundation for his expert
                                  24   opinions in his reports. Otherwise, Donaldson would not be able to explain why he is qualified as
                                       an expert in the areas he opines about in his reports. See, e.g., General Elec. Co. v. Wilkins, 2012
                                  25   WL 5398407, at *2 (E.D. Cal. Nov. 2, 2012) (“[W]ith respect to Dr. Chambers’ opinions that are
                                       purportedly based only on his personal experiences, the Court declines to disqualify Dr. Chambers
                                  26   as an expert on these matters. Mitsubishi and Mr. Wilkins may contest the weight that should be
                                       given to such opinions by attacking the factual basis for Dr. Chambers’ opinions during cross-
                                  27   examination.”).
                                                                                         9
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, Qualcomm’s motion to exclude the expert reports of Richard L.
                                   2
                                       Donaldson is DENIED.
                                   3
                                       IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: December 10, 2018
                                   6
                                                                                     ______________________________________
                                   7
                                                                                     LUCY H. KOH
                                   8                                                 United States District Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                     10
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER DENYING DEFENDANT'S MOTION TO EXCLUDE EXPERT REPORTS OF RICHARD L.
                                       DONALDSON
